Citation Nr: 1010403	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  05-39 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for an acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island.  

In December 2008, this matter was remanded by the Board to 
the RO via the Appeals Management Center (AMC) for further 
development.  The Board is satisfied that the action directed 
in its remand has been performed and is prepared to proceed 
with appellate consideration of this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the Board's December 2008 remand, the Veteran 
submitted additional evidence including a February 2009 
written statement in which he reported for the first time 
that he was awarded social security disability benefits 
effective from July 2007, based on his PTSD symptoms.  This 
evidence has been incorporated into the claims file.

Under 38 C.F.R. § 3.159(c)(2), VA is obliged to obtain 
relevant records from other Federal departments or agencies, 
including the Social Security Administration (SSA).  VA is 
required to make as many requests as are necessary to obtain 
such records, and may end such efforts only if it concludes 
that the records sought do not exist or that further efforts 
to obtain such records would be futile.  Cases in which VA 
may conclude that no further efforts are required include 
those in which the Federal department or agency advises VA 
that the requested records do not exist or that the custodian 
does not have them.
In this case, where the Veteran has expressly asserted that 
he was granted social security disability benefits based upon 
SSA's finding of unemployability due to his service-connected 
PTSD, it is likely that the Veteran's social security records 
contain new and additional relevant records which may impact 
his claim.  To date, no efforts have been made to obtain the 
Veteran's social security records.  As such, efforts in that 
regard should be made.

Accordingly, the case is REMANDED for the following action:

1.  SSA should be contacted, and all 
records associated with the Veteran's 
reported grant of social security 
disability benefits effective from July 
2007 should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  If 
the search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2.  After completion of the above 
development, the issue of the veteran's 
entitlement to an initial evaluation in 
excess of 50 percent for an acquired 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the 
determination of either claim remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


